DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musgrave et al. (US 2015/0277566 A1).
	As to claim 1, Musgrave discloses an electronic device (Musgrave, Abs., an “information handling system including a camera mounted in the side edge surface for detecting gesture by a user in a gesture detecting zone”), comprising: 
	a sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371”) to detect a movement of a hand of a user controlling (Musgrave, FIGS. 3-4, [0045], e.g., “images of the free space gesture 328 are detected and captured by the vision system side mount camera 370 and image sensor 371 for interpretation and transformation into cursor control commands”) a virtual input device (Musgrave, FIGS. 3-4, [0045], e.g., the “free space gesture 328 corresponds to a cursor movement 329 by way of virtual I/O control using the gesture detection system and the methods described herein”); and 
see FIG. 1) the sensor (Musgrave, FIG. 1, [0034], “image sensors 154”), wherein the processor (Musgrave, FIG. 1, [0024], “CPU 105”) is to translate the movement of the hand of the user (Musgrave, FIGS. 3-4, [0045], e.g., “for interpretation and transformation”) detected by the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371”) into a control input to the electronic device and to execute the control input (Musgrave, FIGS. 3-4, [0045], e.g., “into cursor control commands”).  
As to claim 2, Musgrave discloses the electronic device of claim 1, wherein the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”) comprises a video camera (Musgrave, FIG. 3, [0043], e.g., “side mount camera 370”).
	As to claim 3, Musgrave discloses the electronic device of claim 2, further comprising: 
	a projector (Musgrave, FIG. 6, [0061], “laser projection module 645”) to illuminate an area (Musgrave, FIG. 6, [0061], “opto-virtual projection plane 631”) that defines a field of view of the video camera (Musgrave, see FIG. 6) that defines an area where the movement of the hand of the user can be detected (Musgrave, FIG. 6, [0061], “to represent the virtual working boundaries of the gesture detection plane for the user”).  
As to claim 4, Musgrave discloses the electronic device of claim 1, wherein the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”) comprises at least one of: a video camera (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”), a digitizer, an optical scanning component, a motion sensor, a proximity sensor, a microphone, or a tap sensor.  
claim 5, Musgrave discloses the electronic device of claim 1, wherein the virtual input device comprises a mouse or a track pad (Musgrave, FIGS. 6-7, [0068], e.g., “virtual trackpad mode”).
	As to claim 6, Musgrave discloses the electronic device of claim 1, wherein the control input associated with the movement of the hand comprises a movement of a cursor on a display (Musgrave, FIGS. 3-4, [0030], “the gesture detection system 142 interprets gesture movements by a user's hand into commands for selection and manipulation of a cursor or elements displayed by an operating system 122 or application 124 running on the information handling system”). 
	As to claim 7, Musgrave discloses the electronic device of claim 1, wherein the movement of the hand comprises a movement of a finger of the hand (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures. Another example classification may include virtual trackpad inputs such as a detection of a finger touch and finger lateral movement on a gesture detection plane”).  
	As to claim 8, Musgrave discloses the electronic device of claim 7, wherein the control input associatedWO 2020/106268PCT/US2018/061788 11 with the movement of the finger of the hand (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures. Another example classification may include virtual trackpad inputs such as a detection of a finger touch and finger lateral movement on a gesture detection plane”) comprises at least one of: a single click, a double click (Musgrave, FIG. 5, [0055], “a virtual click or virtual double click with one finger and a palm on a virtual gesture detection plane may indicate a virtual mouse mode”), a right click, a scroll movement, a forward action, or a backward action.  
	As to claim 9, it differs from claim 1 only in that it is the method performed by the electronic device of claim 1.  It recites the similar limitations as in claim 1 and Musgrave discloses see claim 1 for detailed analysis.
	As to claim 10, Musgrave discloses the method of claim 9, wherein the enabling is performed via a user selection on the electronic device (Musgrave, FIG. 5, [0055], e.g., “at 540, the side mount camera of the vision system captures one or more images of the free space gesture motion. This image capture is used at 545 to classify the gesture … virtual mouse mode … virtual track pad mode”).  
	As to claim 11, Musgrave discloses the method of claim 9, wherein the causing comprises: 
	scanning, by the processor, the hand (Musgrave, FIG. 5, [0055], “capture image of gesture motions 540”); 
	mapping, by the processor, the hand to a coordinate system; and determining, by the processor, an orientation of the hand within the coordinate system (Musgrave, FIGS. 2 and 5, [0032], “system 20 executes code in software or firmware on processor chipset(s) 208 for gesture detection and interpretation by the gesture detection system 242 and coordinates gesture images and data from vision system 269”; [0060], e.g., “execute cursor control command in software application 590”; it is inherently within the scope of anticipation that “executing cursor control command” requires mapping the hand to a coordinate system and determining an orientation of the hand within the coordinate system).
	As to claim 12, Musgrave discloses the method of claim 11, further comprising: detecting, by the processor, a tapping motion of a finger of the hand (Musgrave, FIG. 5, [0055], “a virtual click or virtual double click with one finger, i.e., tapping motion(s), and a palm on a virtual gesture detection plane may indicate a virtual mouse mode”).  
claim 13, Musgrave discloses the method of claim 9, wherein the causing comprises: 
	recording, by the processor, a video image of the hand (Musgrave, FIG. 5, [0055], “capture image of gesture motions 540”); and 
	processing, by the processor, the video image to determine the movement of the hand (Musgrave, FIG. 5, [0057], e.g., “the gesture detection system rates the gesture in comparison with data from the gesture database at 570. The rating is a score of similarity with gestures stored for gesture mode classifications”).  
	As to claim 14, it differs from claim 9 only in that it is the non-transitory computer readable storage medium encoded with instructions executed by the electronic device of claim 1.  It recites the similar limitations as in claim 1 and Musgrave discloses them.  Please see claim 1 for detailed analysis.
	As to claim 15, Musgrave discloses the non-transitory computer readable storage medium of claim 14, wherein virtual input device comprises a mouse (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures”) and the movement of the hand comprises actions associated with interacting with the mouse (Musgrave, FIG. 5, [0055], “a virtual click or virtual double click with one finger, and a palm on a virtual gesture detection plane may indicate a virtual mouse mode”).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Sugiyama et al. (US 2015/0227214 A1) teaches the feature of “translating the movement of the hand of the user detected by the sensor into a control input to the electronic device and to execute the control input” (e.g., see FIGS. 1-3); (2) Segen (US 6,252,598 B1) teaches the see FIG. 1); (3) Feng et al. (US 2015/0205360 A1) teaches the feature of “translating the movement of the hand of the user detected by the sensor into a control input to the electronic device and to execute the control input” (e.g., see FIGS. 3-4); and (4) Soyannwo et al. (US 9,874,977 B1) teaches the concept of “translating the movement of the hand of the user detected by the sensor into a control input to the electronic device and to execute the control input” (e.g., see FIGS. 3-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 9, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***